Grace, J.
(dissenting). I respectfully dissent from the conclusion arrived at by my associates. It is conceded that in the election held in August to consolidate the school that but two questions were submitted, —that of consolidation of the school and the selection of the site. It is our understanding that the question of selecting suitable buildings or of making suitable additions to buildings already erected to accommodate pupils of schools to be vacated was not submitted. That at said election the schools of the district were consolidated there can be no doubt, and that at the same election a site for the consolidated school was selected is equally without doubt. After such election, another election was legally brought on to select another site than the one selected at the election on August 1; the latter election was hold in the month of May of the following year. The election in May was to select a new site in section 16, which is in the center of the school district. The election was held for this purpose and a majority of the voters were in favor of selecting a site in section 16. The election having been legally called and held, the effect of this election is the selection of a new site for the consolidated school, and upon which the school board, when duly authorized by the electors of the school district, may huild a new central school building. The effect of the election in May is to select a new site, to discontinue th^ site selected at the election held in August of the previous year, and effects a change of site from that designated at the first election to that in section 16. It is our contention under §§ 1184 and 1185 that to select, purchase, exchange, or sell a schoolhouse site, or purchase, exchange, or sell a schoolhouse, a majority vote is all that is required. It is so specifically provided in § 1185. The language of the statute in this regard is so plain it would seem to be impossible to misunderstand it. It is as follows: “If a majority of the voters present at such meeting shall by vote select a schoolhouse site or shall be in favor of the purchase, exchange or sale of the schoolhouse, as the ease may be, then the board shall proceed to carry out the decision of the voters of the district.”
To remove a schoolhouse from where it is located to some other point within the district is an entirely different question, and requires a higher percentage of the electors participating in the election in order to effect a removal thereof. The language of the statute which governs the removal of a schoolhouse from where it is located to another point *10within the district is as follows: “Provided it shall require a vote of two thirds of the voters present and voting at such meeting to order the removal of the schoolhouse, and such schoolhouse so removed, cannot again be removed within three years from the date of such meeting; and, further, if the question of removing the schoolhouse fails to carry, then the question of removing such schoolhouse cannot again be raised within one year.”
The object of the statute last quoted is to prevent the too frequent removal of the school building or schoolhouse. Hence it is observed that if at an election for that purpose it is voted to remove the schoolhouse, and it is so removed, it cannot be removed again for three years. If, however, the question failed to carry and there was no removal of the schoolhouse, then the question of removing the schoolhouse cannot again be presented within one year. The election above referred to, which was held in May, effected the selection of a new site or another site than that selected at the election in August. It received the required number of votes, to wit, a majority of the electors of the district participating in that election. The effect of the election in May was to choose a new site on section 16 and discontinue the old site selected in the August election. The majority of the voters at the last election expressed themselves favorably to the site on section 16. It constitutes and is the legal site upon which the consolidated school building should be built when the building of the same has been duly authorized according to law. It seems to us the meaning of the sections of the statute quoted are plain and easily understood. There is no room for construction. In my opinion, the only legal site now existing is that selected by the majority of the electors at the latter election held in May following the former election.